Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the amendments filed on 2/14/2022 in which claims 1-4, 8-9, 11-13 and 16-20 are pending, of which Claims 1, 3-4, 11, 16 have been amended, claims 17-20 have been added as new and claims 5-7, 10, 14-15 have been cancelled.

Response to Arguments
Applicant's First Argument: 
Applicant's arguments with respect to the pending amended and new claims have been fully considered but they are moot in view of the new grounds of rejection as stated below.

Election/Restrictions
Newly submitted claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 now recites “the only in paras. 0087-0088 that corresponds to Fig. 3A-B which were not elected.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-4, 8-9, 11-13 and 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 2-4, 8-9, 11-13 and 17-20 are withdrawn because they depend directly or indirectly on withdrawn claim 1.
Applicant’s election without traverse of Figs. 1A-B in the reply filed on 10/23/2021 was acknowledged in the previous office action, therefore, applicant argument regarding the restriction/election is moot. Applicant indicated previously that the election encompasses Claims 1-16, however after further review the following claims will be withdrawn as being drawn to non-elected figures, explanation as follows:
Claim 2 claiming projections which are shown in Figs. 20, 21A and 22
Claims 8-9 are claiming a skeletal structure embedded in the internal body and it is movable relative to the skeletal structure, applicant admitted that it is shown in Fig. 19B (See applicant remark filed on 2/14/2022 on page 6, which was not elected.
Claim 11 claiming the magnet pad which are shown in Fig. 11.
It is highly recommended that the applicant refrain from adding new limitations and drawings that have no support in the original disclosure, that includes original specification, original drawings and original claims. The newly filed claims replete with new language that has no support in the original disclosure as it will be shown below. It is suggested that the applicant revert back to the original claims and amend the claims using EXACT limitations from the original disclosure to overcome the rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “skeletal” must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The amended drawing 15A is objected to because the measurement of (0.4” (10.16mm)) is a new matter that has no support in the original disclosure and must be withdrawn.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the newly filed amended para. 0132 filed on 2/14/2022 contains new matter “possible” that has no support in the original disclosure and must be withdrawn. Appropriate correction is required.
Abstract is objected to because it contains more than 150 characters.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following limitation were not mentioned in the original disclosure:
“unaligned” “alignment” claim 1
“less than 2 mm” claim 4
“smaller than 4 mm” claim 17
“smaller than 4 mm” claim 18
“less than 1 mm” claim 19
“less than 1 mm” claim 20
“dipole” claim 1

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 17-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 
“less than 2 mm” claim 4
“smaller than 4 mm” claims 17-18
“less than 1 mm” claims 19-20

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (U.S. Pub. No. 2018/0110281 A1).

Regarding claim 16, Morgan et al. “Morgan” discloses a magnetic damping system for helmets (See Figs. 1-4) having an internal body (16) positionable (capable) about a person's head (when worn), and an exterior shell (12) cooperatively rotatable (capable to rotate) with respect to the internal body (see para. 0015 describing rotational movement due to rotational forces), comprising: 
a repulsive magnetic field geometry operatively generated within the helmet for damping rotational and linear motions (See Figs. 5A and 5B); 

the recitation “the repulsive magnetic field geometry is in a resting state in a first condition but is substantially reducing the transmission of the angular acceleration to the person's head” is considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed functions. 
Morgan has been previously discussed, but the teachings will again be summarized below. Morgan discloses a magnetic damping system for a helmet having two arrays of magnets to dampen impacts preventing serious injuries to the wearer. Under the principles of anticipation, if a prior art device, in its normal and usual operation, would inherently perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KHALED ANNIS/           Primary Examiner, Art Unit 3732